Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Brown petitions for a writ of mandamus, alleging unreasonable delay by the district court and seeking an order directing the district court to act. Our review of the district court’s docket sheet discloses that a final order was entered on October 20, 2015, denying relief on Brown’s 28 U.S.C. § 2254 (2012) petition and his motion to alter or amend the judgment. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.